DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19, 38 and 40-43 filed August 09, 2022 are currently pending. 
Response to Amendment
Applicant’s amendments, filed 08/09/2022 are currently pending. Claim 1 has been amended to recite the limitation of “about 25 mg to 300 mg once or twice daily”. New claims 40-43 have been added, directed to the administration of 25 mg or alternatively 50 mg, once or twice a day.
Applicant's arguments, filed 08/09/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.
Claim Rejections - 35 USC § 103-Rejection(s) Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11-13, 16-17, 38 and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (Molecular Cancer Therapeutics Vol. 16 pages 2486-2501. Published 2017) in view of Boscolo (US2018/0015175 published 01/18/2018). 
Harney teaches rebastinib, which corresponds to the compound of Formula (I) (abstract, Figure 1B). Harney teaches that the compound of Formula (I) is a potent inhibitor of both BCR-ABL and Tie-2 kinases (page 2490 right col. Figure 1C, 1G). 
However, Harvey does not specifically teach that said compound of Formula (I) is effective at treating venous malformations in a subject in need. 
 Boscolo teaches the treatment of venous malformations in a subject in need comprising administering a therapeutically effective amount of a kinase inhibitor that targets BCR-ABL and Tie-2 in combination with the mTOR inhibitor rapamycin (abstract, [0069], [0071], [0094], Figure 1B, Figure 2, claims 1-2). Sequential or alternatively, simultaneous administration of the BCR-ABL kinase inhibitor with the mTOR inhibitor is embraced within the methodology of Boscolo (claims 5-6). Regarding the scope of claims 6-9 and 38, daily administration of the therapeutically effective 30-90 mg/m2 dose of the ABL kinase inhibitor to human individuals in need is taught by Boscolo, which corresponds to a daily amount of 48-144 mg. This dose overlaps with the therapeutically effective amount embodied in the claims (Boscolo: [0029], [0039]-[0041], claims 1, 8; See Reagan-Shaw FASEBJ Vol. 22 pages 659-661 published 2007; Table 1 for conversion of mg/m2 to mg/kg and average weight of a human patient). Applicant is reminded that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05.
Regarding the limitation of claims 12-13, Boscolo teaches that the claimed VEGF inhibitor ponatinib is also effective at treating venous malformations in an administered subject (Figure 2, [0070]-[0078], claims 1-4).
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the art-recognized BCR-ABL and Tie-2 kinase inhibitor rebastinib in combination with the mTOR inhibitor rapamycin in order to effectively treat venous malformations in a subject in need in view of the combination of Harvey and Boscolo.
MPEP 2143 provides a rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results;
In the instant case, considering one of ordinary skill in the art prior to the time of the invention knows that a therapeutic combination comprising a BCR-ABL and Tie-2 kinase inhibitor in combination with rapamycin is effective at treating venous malformations in a subject in need, said artisan would have readily predicted that substitution of the ABL and Tie-2 kinase inhibitor ponatinib in the regimen of Boscolo, for an alternative ABL and Tie-2 kinase inhibitor, such as Formula (I) as taught by Harvey, the resulting combination would have also been effective for treating venous malformations in the afflicted subject. 
 Secondly, said artisan would have found it prima facie obvious to incorporate the claimed VEGF inhibitor ponatinib to the regimen of Harvey and Boscolo, as Boscolo teaches that the claimed VEGF inhibitor ponatinib is also effective at treating venous malformations in an administered subject (Figure 2, [0070]-[0078], claims 1-4). Accordingly, said artisan would have readily predicted that the combination of Formula (I), rapamycin and ponatinib would have effectively treated venous malformations in the administered subject. 
Regarding the limitation directed to new claims 40-43, directed to wherein the BCR-ABL and Tie-2 kinase inhibitor of Formula is administered 25 mg or alternatively 50 mg, once or twice a day, while Boscolo is silent on the dosing amount and dosing frequency embraced by the claims, the optimum therapeutically effective amount and dosing frequency of the claimed BCR-ABL and Tie-2 kinase inhibitor to the subject comprising venous malformations would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient, as recited in [0053] of Boscolo. Thus, the dosing frequency and optimum amount of BCR-ABL and Tie-2 kinase inhibitor that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed frequency and amounts, the determination of the optimum amount and workable frequency of administration given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”)

Applicant traverses. Applicant argues that Harvey fails to teach the instantly claimed and Boscolo fails to cure the deficiencies of Harvey. Applicant argues that Boscolo teaches the treatment of venous malformations comprising the administration of ponatinib, not Formula (I) (rebastinib), nor does Boscolo suggest substitution of ponatinib for a compound of Formula (I). Applicant asserts that ponatinib’s chemical structure is significantly different from the claimed Formula (I) and as such, a skilled artisan would not have readily predicted that substitution of ponatinib with a significantly different chemical compound would yield the treatment of venous malformations with a reasonable expectation of success. Applicant also argues that an appropriate dose selection of Formula (I) cannot be predicted from the doses of ponatinib taught by Boscolo because the compounds are structurally different. Such differences in structure impart different properties, thereby effecting dosing and treatment of venous malformations. Applicant argues that the dose range embraced in the claims is larger than the ponatinib dosing of Boscolo, as Boscolo only exemplifies treating venous malformations in mice at a dose of 30 mg/kg per day, which corresponds to 0.9 mg per day, which is more than 25 times less than the minimum dose of 25 mg presently claimed. Lastly, Applicant asserts that Boscolo provides no other disclosure that teaches or suggests the claimed range for the treatment of vascular anomalies including venous malformations. See paragraph 0098 wherein human clinical studies of daily 30 mg ponatinib is effective for treating CML in a patient. Applicant opines that a skilled artisan would not have had a reasonable expectation that the dosing of Boscolo in mice could be used to predictably and successfully arrive at doses of the compound of Formula (I) within the claimed range to effectively treat vascular anomalies in human patients. 
 
 Response to Arguments
Applicant’s arguments filed 08/09/2022 are acknowledged and have been carefully considered but remain unavailing. Regarding Applicant’s contention that Boscolo does not teach treating venous malformations with the claimed Formula (I), the Examiner acknowledges and does not dispute Applicants contention Boscolo does not teach treating venous malformations with the claimed Formula (I). However, the Examiner recognizes that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum. It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208, USPQ 871 (CCPA 1981). As disclosed in Boscolo above, Boscolo teaches the treatment of venous malformations in human individuals in need comprising administering a therapeutically effective amount of a kinase inhibitor that targets BCR-ABL and Tie-2 in combination with the mTOR inhibitor rapamycin, wherein the BCR-ABL is administered in an overlapping daily amount of 48-144 mg (30-90 mg/m2 to a 60 kg human individual (1.6 m2 BSA) (abstract, [0029], [0039]-[0041] [0069], [0071], [0094], Figure 1B, Figure 2, claims 1-2, 5-6 and 8; Table 1 of Reagan-Shaw). Considering inhibitors of BCR-ABL and Tie-2 kinases are art-recognized as efficacious for the treatment of venous malformations in a subject, coupled with the knowledge that the presently claimed compound of Formula (I) is art-recognized as a potent inhibitor of BCR-ABL and Tie-2 kinase, said artisan would have readily predicted that substitution of the BCR-ABL and Tie-2 kinase inhibitor ponatinib in the regimen of Boscolo for an alternative BCR-ABL and Tie-2 kinases, such as Formula (I) of Harvey, the resulting BCR-ABL and Tie-2 kinase inhibitory regimen would have effectively treated venous malformations in the administered individual.   
Regarding Applicant’s contention that a skilled artisan would not have looked to administer a 25-300 mg daily dose of Formula (I) in view of Boscolo as the working embodiments of Boscolo embrace a dose 25 fold less than the amount claimed (0.9 mg to a 30 g mouse), the examiner is not persuaded. Applicant is reminded of MPEP 2123 wherein “[A] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843.  Additionally, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In the instant case, Boscolo does not discredit nor discourage the administration of said BCR-ABL and Tie-2 kinase inhibitor to human subjects. Rather, Boscolo teaches the treatment of venous malformations in individuals in need comprising administering a therapeutically effective amount of a kinase inhibitor that targets BCR-ABL and Tie-2 in combination with the mTOR inhibitor rapamycin, wherein the BCR-ABL is administered in an overlapping daily amount of 30-90 mg/m2 to said individual ([0039]-[0041] claim 1-2, 8). Treatment of human patients is embodied within the treatment of individuals in need thereof  ([0029], [0039]-[0041]). As evidenced by Reagan-Shaw the therapeutically effective 30-90 mg/m2 dose of BCR-ABL and Tie-2 kinase inhibitor embraced within Boscolo corresponds to an overlapping daily amount of 48-144 mg in a human patient, which reads on the presently claimed  (1.6 m2 BSA) (abstract, [0029], [0039]-[0041] [0069], [0071], [0094], Figure 1B, Figure 2, claims 1-2, 5-6 and 8; Table 1 of Reagan-Shaw). Applicant is reminded that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05.
 Next, Regarding Applicant’s contention that a skilled artisan would not have looked to administer the 25-300 mg daily dose of Formula (I) in view of Boscolo with a reasonable expectation of success as the chemical structure of the BCR-ABL and Tie-2 kinase inhibitor ponatinib is significantly different from the claimed Formula (I), this argument is not persuasive. While the examiner does not dispute that the chemical structures of ponatinib and Formula (I) are different, both ponatinib and Formula (I) share the same pharmacological properties of inhibiting BCR-ABL and Tie-2 kinase. Thus, a skilled artisan would have found it prima facie obvious to substitute equivalent BCR-ABL and Tie-2 kinase inhibitors for the same purpose (see MPEP 2144.06). Additionally, Applicant has not demonstrated an unpredictability in the field of treating venous malformations with alternative BCR-ABL and Tie-2 kinase inhibitors that comprise different chemical structures. Nor has Applicant demonstrated an unpredictability in the therapeutically effective amount of BCR-ABL and Tie-2 kinase inhibitor required to treat venous malformations in a subject. Rather, as shown in the claims, a wide array of doses ranging from 25 mg to 300 mg once to twice a day are deemed to be efficacious. Accordingly, as Boscolo teaches that daily 30-90 mg/m2  of a BCR-ABL and Tie-2 kinase inhibitor  (or 48-144 mg to a 60 kg human patient (1.6 m2 BSA)) is effective a treating venous malformations in subject, said artisan would have used this reference point as an effective dosage and would have predictably administered the same therapeutically effective amount of the art-recognized BCR-ABL and Tie-2 kinase inhibitor of Formula (I) to treat said malformation in the individual, absent factual evidence to the contrary.
 Thirdly, regarding Applicant’s contention that Boscolo provides no other disclosure that teaches or suggests the claimed range for the treatment of vascular anomalies including venous malformations and as such a skilled artisan would not have had a reasonable expectation that the dosing of Boscolo in mice could be used to predictably and successfully arrive at doses of the compound of Formula (I) within the claimed range to effectively treat vascular anomalies in human patients, the examiner remains unpersuaded.  As disclosed in [0049] of the specification and present claim 4, venous malformations lies within the genus of “vascular anomalies” embraced by the claims. Coupled with the knowledge that said species of vascular anomaly is effectively treated in human individuals in need comprising administering a therapeutically effective amount of a kinase inhibitor that targets BCR-ABL and Tie-2 in combination with the mTOR inhibitor rapamycin, wherein the BCR-ABL is administered in an overlapping daily amount of 48-144 mg to said individual, it would have obvious to have selected various techniques from within the prior art of Boscolo and Harvey above, to arrive at the claimed methodology “yielding no more than one would expect from such an arrangement”.  
 
 Claims 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harvey (Molecular Cancer Therapeutics Vol. 16 pages 2486-2501. Published 2017) and Boscolo (US2018/0015175 published 01/18/2018) as applied to claims 1, 3-9, 11-13, 16-17 and 38 in view of Castel (WO2016/187157 published 11/24/2016).  
 As disclosed above, the combination of Harvey and Boscolo render obvious the administration of the art-recognized BCR-ABL and Tie-2 kinase inhibiting Formula (I) in combination with rapamycin to treat venous malformations in a subject in need, as therapeutic compositions comprising BCR-ABL and Tie-2 kinase inhibiting compounds in combination with rapamycin were known in the art as being effective at treating said venous disorders in subjects in need. 
 However, the combination of Harvey and Boscolo do not specifically teach the incorporation of a PI3K inhibitor, nor the incorporation of an Akt inhibitor into the venous malformation treating regimen.  
  Castel teaches treating venous malformations in a subject in need comprising administering an effective amount of an agent that inhibits the PI3K/Akt pathway (claim 1). Administration of the claimed PI3K inhibitor alpelisib and the claimed Akt inhibitor MK2206 to treat the vascular disorder is embraced within the methodology of Castel (claims 1, 5-7).  As shown in Figures 9 and 26, administration of said PI3K inhibitor alpelisib effectively reduces VM volume in the afflicted subject compared to control (page 6 lines 10-30, page 40 lines 15-35, Fig 9, Fig 26). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the PI3K inhibitor alpelisib or alternatively, the Akt inhibitor MK-2206 into the venous malformation treating regimen of BCR-ABL and Tie-2 kinase inhibiting Formula (I) and rapamycin of Harvey and Boscolo above, in view of Castel in order to arrive at the instantly claimed. Motivation to incorporate alpelisib or MK-2206 into the venous malformation treating regimen of Harvey and Boscolo flows logically from the very fact each agent or combination of agents was known in the prior art to have the same therapeutic utility of treating venous malformations in a subject in need, which in turn, raises the reasonable expectation of success, that when combined, a therapeutic regimen comprising BCR-ABL and Tie-2 kinase inhibiting Formula (I), rapamycin and the PI3K inhibitor alpelisib or, alternatively BCR-ABL and Tie-2 kinase inhibiting Formula (I), rapamycin and the Akt inhibitor MK-2206, said resulting regimens would be efficacious at treating venous malformations in the administered subject. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).
Applicant traverses. Applicant asserts that neither Boscolo nor Castel teach or suggest the presently claimed dosage range nor provide any dosing scheme that could be used to predictably arrive at the claimed range. 
  
 Response to Arguments
 Applicant’s arguments have been carefully considered but remain unpersuasive. In the present case, as discussed above, rationale to administer the claimed amount of Formula (I) to treat venous malformations logically flows from the fact administration of an overlapping dose of the BCR-ABL and Tie-2 kinase inhibitor was taught in the prior art of Boscolo to be effective to treat venous malformations. Considering both ponatinib of Boscolo and Formula (I) are both equivalent at inhibiting BCR-ABL and Tie-2 kinase inhibitors, a skilled artisan would have found it prima facie obvious to substitute equivalent BCR-ABL and Tie-2 kinase inhibitors for the same purpose (see MPEP 2144.06). As Boscolo teaches that a 30-90 mg/m2  of a BCR-ABL and Tie-2 kinase inhibitor  (or 48-144 mg to a 60 kg human patient (1.6 m2 BSA)) is effective a treating venous malformations in subject, said artisan would have predictably administered the same therapeutically effective amount of the art-recognized BCR-ABL and Tie-2 kinase inhibitor of Formula (I) to treat said malformation in the individual, absent factual evidence to the contrary.
Arguments directed toward Castel not teaching nor suggesting the presently claimed dosage range or providing a dosage scheme to predictably arrive at the claimed range are acknowledged. However, Applicant is reminded that “Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references” In re Merck and Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).  In the present case, rationale to incorporate a PI3K inhibitor alpelisib or MK-2206 into the venous malformation treating regimen of Harvey and Boscolo flows logically from the very fact that alpelisib or MK-2206 of Castel was known in the prior art to have the same therapeutic utility of treating venous malformations in a subject in need, which in turn, raises the reasonable expectation of success, that when combined, a therapeutic regimen comprising BCR-ABL and Tie-2 kinase inhibiting Formula (I), rapamycin and the PI3K inhibitor alpelisib or, alternatively BCR-ABL and Tie-2 kinase inhibiting Formula (I), rapamycin and the Akt inhibitor MK-2206, said resulting regimens would be efficacious at treating venous malformations in the administered subject. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Harvey (Molecular Cancer Therapeutics Vol. 16 pages 2486-2501. Published 2017) and Boscolo (US2018/0015175 published 01/18/2018) as applied to claims 1, 3-9, 11-13, 16-17 and 38 in view of Petillo (WO2008/046003 published 04/17/2008).
 
 As disclosed above, the combination of Harvey and Boscolo render obvious the administration of the art-recognized BCR-ABL and Tie-2 kinase inhibiting Formula (I) in combination with rapamycin to treat venous malformations in a subject in need, as therapeutic compositions comprising BCR-ABL and Tie-2 kinase inhibiting compounds in combination with rapamycin were known in the art as being effective at treating said venous disorders in subjects in need.
 However, the combination of Harvey and Boscolo do not specifically teach wherein said BCR-ABL and TIE-2 kinase inhibitor of Formula (I) is formulated as a tosylate salt. 
 Petillo teaches pharmaceutical salt formulation for compounds of Formula (I) (abstract, page 6 lines 15-30, page 94,  page 128 Example 1). Petillo teaches that that the toluene sulfonic acid counter ion is one of 36 suitable counter ion carboxylate or sulfonic acid salts for pharmaceutical compositions comprising the compound of Formula (I) (page 6 lines 15-30). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to formulate the art-recognized BCR-ABL and Tie-2 kinase inhibitor of Formula (I) in the regimen of Harvey and Boscolo above, as the toluene sulfonic acid salt form in view of Petillo in order to arrive at the instantly claimed methodology. 
MPEP 2143 provides rationale for a conclusion of obviousness including (E): Obvious to try, choosing from a finite number of identified predictable solutions with a reasonable expectation of success; 
In the instant case, it was known in the art that the toluene sulfonic acid counter ion is  one of 36 suitable counter ion carboxylate or sulfonic acid salts for pharmaceutical compositions comprising the compound of Formula (I) (Petillo: page 6 lines 15-30). Accordingly, said skilled artisan would have readily predicted that the combination of rapamycin and the BCR-ABL and Tie-2 kinase inhibitor of Formula (I) as taught by Harvey and Boscolo, wherein said Formula (I) was formulated in the toluene sulfonic acid salt form, said resulting combination would have effectively treated venous malformations in the afflicted subject. 
 
 Applicant traverses. Applicant asserts that neither Boscolo nor Petillo teach or suggest the presently claimed dosage range nor provide any dosing scheme that could be used to predictably arrive at the claimed range. 
 
 Response to Arguments
  Applicant’s arguments have been carefully considered but remain unpersuasive. In the present case, as discussed above, rationale to administer the claimed amount of Formula (I) to treat venous malformations logically flows from the fact administration of an overlapping dose of the BCR-ABL and Tie-2 kinase inhibitor was taught in the prior art of Boscolo to be effective to treat venous malformations. Considering both ponatinib of Boscolo and Formula (I) are both equivalent at inhibiting BCR-ABL and Tie-2 kinase inhibitors, a skilled artisan would have found it prima facie obvious to substitute equivalent BCR-ABL and Tie-2 kinase inhibitors for the same purpose (see MPEP 2144.06). As Boscolo teaches that a 30-90 mg/m2  of a BCR-ABL and Tie-2 kinase inhibitor  (or 48-144 mg to a 60 kg human patient (1.6 m2 BSA)) is effective a treating venous malformations in subject, said artisan would have predictably administered the same therapeutically effective amount of the art-recognized BCR-ABL and Tie-2 kinase inhibitor of Formula (I) to treat said malformation in the individual, absent factual evidence to the contrary.
Arguments directed toward Petillo not teaching nor suggesting the presently claimed dosage range or providing a dosage scheme to predictably arrive at the claimed range are acknowledged. However, Applicant is reminded that “Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references” In re Merck and Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).   In the present case, rationale to formulate Formula (I) as a tosylate salt logically flows from the fact that the toluene sulfonic acid counter ion is one of 36 suitable counter ion carboxylate or sulfonic acid salts for pharmaceutical compositions comprising the compound of Formula (I) as taught by Petillo (page 6 lines 15-30). As such, said skilled artisan would have readily predicted that the combination of rapamycin and the BCR-ABL and Tie-2 kinase inhibitor of Formula (I) as taught by Harvey and Boscolo, wherein said Formula (I) was formulated in the toluene sulfonic acid salt form, said resulting formulation would have effectively treated venous malformations in the afflicted subject.
  
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628